Citation Nr: 0726212	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple tumors (back, 
legs, arms, hands).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in August 2003 by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  There is no probative evidence demonstrating the veteran 
has multiple tumors as a result of any established event, 
injury, or disease during active service.


CONCLUSION OF LAW

Multiple tumors were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in June 2003.  
During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error. 

Further attempts to obtain additional evidence would be 
futile.  The Board notes the veteran has not been afforded a 
VA examination in connection with this claim but is of the 
opinion that such an examination is not required.  See 38 
C.F.R. § 3.159(c)(4)(i).  Here, there is no evidence beyond 
the veteran's own unsupported contentions that he suffered an 
event, injury or disease in service that resulted in the 
development of tumors.  VA treatment records include 
examination findings without indication of any present 
tumors.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background

In this case, the veteran's enlistment physical mentions five 
moles on the right side of his face.  The service medical 
records contain no treatment for tumors.  The veteran's 
service personnel records indicate that he served aboard the 
USS Hunley from 1962 to 1964.  The personnel records contain 
no mention of radiation exposure aboard the USS Hunley.

In his June 2003 application for VA benefits the veteran 
stated that during active service he served on a nuclear 
submarine tender and, in essence, had been present during an 
"Emergency November" nuclear incident in 1963.  He reported 
that he developed multiple tumors in approximately 1972 which 
were visible on his back, legs, arms, and hands.  He stated 
he had never received treatment for tumors.  VA hospital 
records from 2002 to 2003 do not mention any observation of 
tumors.  Reports show the veteran was treated for a diabetic 
foot ulcer without indication of any tumors upon examination.

Analysis

Based upon the evidence of record, the Board finds there is 
no probative evidence demonstrating the veteran has multiple 
tumors as a result of any established event, injury, or 
disease during active service.  There is no competent or 
probative evidence of any present tumors.  In fact, 
examination findings upon VA treatment in December 2002 are 
negative for any evidence of a present tumor.

The Board also notes the veteran asserted that he was exposed 
to radiation in an incident involving the U.S.S. Hunley.  The 
veteran's service medical and personnel records contain no 
mention of radiation exposure, and there is no probative 
evidence of any nuclear incidents aboard the U.S.S. Hunley 
during the veteran's time in service.  The record contains no 
competent evidence of a present radiogenic disease nor 
competent evidence of any established event relating to a 
present disability.  Although the veteran claims he was 
exposed to ionizing radiation during his time in service, 
there is no evidence of a radiogenic disease as to warrant 
development of the claim under 38 U.S.C. § 3.311.  But see 38 
U.S.C. § 3.311(b)(2) (2006).

While the veteran may sincerely believe he has tumors as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for multiple tumors is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


